Mr. Presiding Justice Gary delivered the opinion oe the Court. This is an appeal from the judgment of the Circuit Court on appeal from the Probate Court, rejecting a claim of the appellant against the estate of William A. Her ting, upon two promissory notes, each for the sum of $500, payable to the order of P. W. Quinlan, and by him indorsed in blank. It may be admitted that the appellee succeeded in raising suspicions as to the consideration of the notes; that the testimony of the only witness who spoke to the origin of the notes may be untrustworthy, and yet the appellant should have recovered. She produced the notes, signed by the deceased, William H. Herting, indorsed in blank by the payee. The notes imported a consideration. Stacker v. Hewitt, 1 Scam. 207, is still the law. The indorsement being in blank, the claim upon them might be in the name of anybody consenting. Kuehne v. Goit, 54 Ill. App. 596. The unsatisfactory affirmative testimony of a consideration, does not fill the place of proof of no consideration. Gage v. Parmalee, 87 Ill. 329. The judgment is reversed and the cause remanded. Mb. Justice Watermaw. I am of the opinion that in the Probate Court claims should be presented and proven in the name of the real owner. It appearing in the present case that one Brooks was, when the claim was proven, its owner, as the court below must be presumed to have found, I think the judgment should be affirmed.